Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00090-CR
                                 NO. 14-13-00091-CR
                                 NO. 14-13-00092-CR


                      IN RE DOMINIC J. GOOCH, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             174th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 1310890, 1310892 & 1352829


                        MEMORANDUM OPINION
      Relator Dominic J. Gooch, a pro se prisoner confined in the Harris County
Jail, filed a petition for writ of mandamus in this court. See Tex. Gov’t Code §
22.221; see also Tex. R. App. P. 52. In the petition, relator seeks to compel the trial
court to rule on his pre-trial application for writ of habeas corpus.
         On January 29, 2013, this court denied relator’s previous petition for writ of
mandamus because, among other reasons, relator had not provided the court with a
copy of his application for writ of habeas corpus. See In re Gooch, 2013 WL
329010, Nos. 14-13-00022-CR, 14-13-00023-CR (Tex. App.—Houston [14th
Dist.] Jan. 29, 2013, orig. proceeding) (not designated for publication). Relator has
now provided this court with copies of the application and a certified mail return
receipt card acknowledging its receipt on October 9, 2012. Relator also provided
an affidavit in which he stated that he mailed the application to the court on
October 5, 2012, he has a record that it was received on October 9, 2012, and he
asked his attorney, Steven Greenlee, to present the writ application to the trial
court.

         To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). To satisfy the
ministerial act requirement, relator must show a clear right to the relief sought,
meaning that the merit’s are beyond dispute and nothing is left to the exercise of
discretion or judgment. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex.
Crim. App. 2003). The trial court has a reasonable within which to perform a
ministerial duty. In re Mendoza, 131 S.W.3d 167, 167 (Tex. App.—San Antonio
2004, orig. proceeding). If a court unnecessarily delays ruling, mandamus may be
available to compel a trial court to make a ruling. See Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

         Relator has not shown that the trial court has failed to perform a ministerial
duty by failing to rule on his pre-trial application for writ of habeas corpus. The
                                            2
trial court may have refused to rule on relator’s pro se habeas application because
he is represented by appointed counsel. See Ex parte Bohannan, 350 S.W.3d 116,
116 n. 1 (Tex. Crim. App. 2011) (the court may disregard pro se submissions when
an applicant is represented by counsel).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                  PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           3